Judgment, Supreme Court, New York County (Carol E. Huff, J.), entered January 11, 2013, which, to the extent appealed from, denied the petition to stay arbitration and dismissed the proceeding, unanimously affirmed, with costs.
Respondent Citrin Cooperman and Co. LLC, an accounting firm, demanded arbitration pursuant to the parties’ “Engagement Letter,” to recover approximately $30,000 in fees it claims petitioner owes for services provided by one of its employees as an expert witness in commercial litigation in which petitioner was involved. Petitioner refused to arbitrate and commenced this proceeding, based, primarily, on allegations that his former counsel acted improperly by, among other things, ignoring petitioner’s request to terminate respondent’s services. That petitioner may have a claim against his former counsel does not warrant a stay of the arbitration proceeding (see Matter of Silverman [Benmor Coats], 61 NY2d 299, 302-303 [1984]).
We have considered respondent’s request for attorneys’ fees in connection with this appeal and find it unavailing. This is not an action to collect unpaid fees as contemplated by the engagement letter. This proceeding was commenced solely for the purpose of staying the arbitration pending a determination of the arbitral issues. Concur — Gonzalez, P.J., Renwick, Manzanet-Daniels and Feinman, JJ.